DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s responses, see section “Objections to the Claims” of “REMARKS”, filed 04/05/2022, with respect to Claim Objection have been fully considered and are persuasive.  The objection of claims 3, 7, 9 and 10 has been withdrawn. 
Applicant’s arguments, see section “Rejections Under 35 USC §103” of “REMARKS”, filed 04/05/2022, with respect to Claim Rejection under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-17 has been withdrawn. 

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record fails to disclose or suggest alone or in combination as claimed an apparatus (10; 20; 30; 40; 60) for removing moisture from a surface (522) of a closed or sealed container containing a sample to be analyzed (500; 5001, 5002; 500'), comprising the closed or sealed container containing the sample to be analyzed (500; 5001, 5002; 500'): 
- a centrifuge comprising a mount (140; 1401, 1402) attaching said closed or sealed container containing the sample to be analyzed (500; 5001, 5002; 500') to said centrifuge and a drive (105) coupled to said mount (140; 1401, 1402) rotating said attached closed or sealed container containing the sample to be analyzed (500; 5001, 5002; 500') about a rotational axis (150) and centrifuging said moisture off said surface (522) in said attached closed or sealed container containing the sample to be analyzed (500; 5001, 5002; 500'); and 
- a heat source (200) providing heat energy and evaporating said moisture from said surface (522) in said attached closed or sealed container containing the sample to be analyzed (500; 5001, 5002; 500').
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although Lee-Smith (US 2009/0107640) discloses “an apparatus for removing moisture from a surface of a ..... container containing a sample ..., comprising the ... container containing the sample ...: - a centrifuge comprising a mount attaching said ... container containing the sample ... to said centrifuge and a drive coupled to said mount rotating said attached ... container containing the sample ... about a rotational axis and centrifuging said moisture off said surface in said attached ... container containing the sample ...; and - a heat source providing heat energy and evaporating said moisture from said surface in said attached ... container containing the sample ....”, however Lee-Smith does not disclose the limitations of “an apparatus for removing moisture from a surface of a closed or sealed container containing a sample to be analyzed, comprising the closed or sealed container containing the sample to be analyzed: - ... a mount attaching said closed or sealed container containing the sample to be analyzed to said centrifuge and ... rotating said attached closed or sealed container containing the sample to be analyzed about a rotational axis and centrifuging said moisture off said surface in said attached closed or sealed container containing the sample to be analyzed; and - ... evaporating said moisture from said surface in said attached closed or sealed container containing the sample to be analyzed.”
Therefore, allowance of claims 1-6 and 13-15 is indicated because the prior art of record does not show or fairly suggest an apparatus for removing moisture from a surface of a closed or sealed container containing a sample to be analyzed, comprising the closed or sealed container containing the sample to be analyzed: - ... a mount attaching said closed or sealed container containing the sample to be analyzed to said centrifuge and ... rotating said attached closed or sealed container containing the sample to be analyzed about a rotational axis and centrifuging said moisture off said surface in said attached closed or sealed container containing the sample to be analyzed; and - ... evaporating said moisture from said surface in said attached closed or sealed container containing the sample to be analyzed in combination with the structural elements and/or method steps recited in at least claims 1-6 and 13-15.
As to claim 7, the prior art of record fails to disclose or suggest alone or in combination as claimed a method (70) for removing moisture from a surface (522) in a closed or sealed container containing a sample to be analyzed (500; 5001, 5002; 500'), said method comprising: 
- centrifuging said moisture off said surface (522) in said closed or sealed container containing the sample to be analyzed (500; 5001, 5002; 500') using a centrifuge comprising a mount (140; 1401, 1402) attaching said closed or sealed container containing the sample to be analyzed (500; 5001, 5002; 500') to said centrifuge and a drive (105) coupled to said mount (140; 1401, 1402) rotating said attached closed or sealed container containing the sample to be analyzed (500; 5001, 5002; 500') about a rotational axis (150); and 
- evaporating said moisture from said surface (522) in said attached closed or sealed container containing the sample to be analyzed (500; 5001, 5002; 500') using a heat source (200) providing heat energy.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although Lee-Smith (US 2009/0107640) discloses “a method for removing moisture from a surface in a ... container containing a sample ..., said method comprising: - centrifuging said moisture off said surface in said ... container containing the sample ... using a centrifuge comprising a mount attaching said ... container containing the sample ... to said centrifuge and a drive coupled to said mount rotating said attached ... container containing the sample ... about a rotational axis; and - evaporating said moisture from said surface in said attached ... container containing the sample ... using a heat source providing heat energy.”, however Lee-Smith does not disclose the limitations of “Page 3PATENTa method for removing moisture from a surface in a closed or sealed container containing a sample to be analyzed, said method comprising: - centrifuging said moisture off said surface in said closed or sealed container containing the sample to be analyzed ... a mount attaching said closed or sealed container containing the sample to be analyzed to said centrifuge and ... rotating said attached closed or sealed container containing the sample to be analyzed ...; and - evaporating said moisture from said surface in said attached closed or sealed container containing the sample to be analyzed ....Seial No. 16/423,661Atty. Dkt. No. APPM/44016681US”
Therefore, allowance of claims 7-12 and 16-17 is indicated because the prior art of record does not show or fairly suggest a method for removing moisture from a surface in a closed or sealed container containing a sample to be analyzed, said method comprising: - centrifuging said moisture off said surface in said closed or sealed container containing the sample to be analyzed ... a mount attaching said closed or sealed container containing the sample to be analyzed to said centrifuge and ... rotating said attached closed or sealed container containing the sample to be analyzed ...; and - evaporating said moisture from said surface in said attached closed or sealed container containing the sample to be analyzed .... in combination with the structural elements and/or method steps recited in at least claims 7-12 and 16-17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762